DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 The amendments filed on 01/24/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/20/2021, with respect to claims 1 and 8 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1 and 8 have been withdrawn. 
Applicant's arguments filed 12/20/2021 regarding the 35 U.S.C. § 103 rejection of claim 7 have been fully considered but they are not persuasive.
To respond to applicants arguments for claim 7 specifically, the examiner does not agree with the applicant’s argument that the louvers of Zhang do not extend in the correct direction and therefor do not have influence over the flow. The examiner believes that the applicant may view the claim limitation “wherein each of the outer body portions includes a plurality of side louvers that are formed through the outer body portion and that extend in the first direction.” as to describe the each louver blade extending lengthwise 
Additionally, with respect to the applicant’s argument of the Kazuyuki references on pg. 9 of, the examiner interpreted the references and claim differently. However, for the sake of compact prosecution, the examiner has changed the prior art for the rejection of claim 7 to be consistent with applicant’s interpretation of claim 7. The new 35 U.S.C. § 103 rejection of claim 7 can be seen below. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 8 are allowable over the prior art with respect to the limitation 
“wherein the contact portion and the heat-insulating pipe are located in a range between two ends of the row of the plurality of through-holes with respect to a second direction which is a flow direction of combustion gas that is to flow along the fin body”. The closest prior art is Oohigashi in view of Oh. 
Regarding claim 1, Oohigashi teaches a heat transfer fin comprising:
a fin body (Fig. 9, ref. no. 11)having a plate shape;
a plurality of through-holes formed through the fin body (Fig. 9, ref. nos. 13ca and 13cb) and 
spaced apart from each other in a first direction so as to make a row (Fig. 9, ref. nos. 13ca and 13cb make a row perpendicular to the flow arrows), wherein a heat exchange pipe is inserted into the plurality of through-holes (Fig. 9, ref. nos. 15), and heating water flows along an empty space in the heat exchange pipe (col. 5, lines, 31-33); and
two outer body portions (annotated fig. 9, ref nos. 300) protruding outward from at least partial 
areas of opposite ends of the fin body with respect to the first direction;
	wherein each of the outer body portions includes:
	a contact portion configured to make contact with a heat-insulating pipe with a heat- insulating side plate therebetween for transferring heat to the heat-insulating pipe through the heat- insulating side plate, the heat-insulating pipe disposed outside of a heat exchanger; and

	Oohigashi fails to teach wherein each of the outer body portions includes:
	a contact portion configured to make contact with a heat-insulating pipe with a heat- insulating side plate therebetween for transferring heat to the heat-insulating pipe through the heat- insulating side plate, the heat-insulating pipe disposed outside of a heat exchanger; and
	wherein the contact portion and the heat-insulating pipe are located in a range between two ends of the row of the plurality of through-holes with respect to a second direction which is a flow direction of combustion gas that is to flow along the fin body, and
	wherein a part of the separated portion is located at a downstream side of the contact portion and in the range with respect to the second direction.  
	Oh teaches wherein each of the outer body portions includes:
	a contact portion (annotated Fig. 3, ref. no. 31) configured to make contact with a
heat-insulating pipe (annotated Fig. 3, ref. no. 6d) with a heat-insulating side plate
(annotated Fig. 3, ref. no. 61) therebetween for transferring heat to the heat-insulating
pipe through the heat-insulating side plate, the heat-insulating pipe disposed
outside of a heat exchanger (see Oh, Fig. 3); and
	wherein a part of the separated portion is located at a downstream side of the contact
portion and in the range with respect to the second direction (the top of the separated
portion see in fig. 3 is clearly above the bottom through-hole 2b).
	The current application teaches of a row of through holes defined in the first direction and each row having two ends defined in another second direction, the second direction being in the direction of of the row of the plurality of through-holes with respect to a second direction which is a flow direction of combustion gas that is to flow along the fin body” overcomes the prior art and therefore claim 1 is allowable. 
	Claim 8 defines the same parameters for the row of through holes as claim 1 with limitations “a plurality of through-holes formed through the fin body and spaced apart from each other in the first direction so as to make a row” and “wherein the contact portions and the heat-insulating pipes are located in a range between two ends of the row of the plurality of through-holes with respect to a second direction which is a flow direction of combustion gas that is to flow along the fin body”. As a result claim 8 also overcome the prior art and is allowable. 
	Claims 2-6 are allowable based upon their dependency to claim 1 and claim 11 is allowable based upon its dependency to claim 8. 

    PNG
    media_image1.png
    460
    724
    media_image1.png
    Greyscale

Annotated Fig. 9 of Oohigashi

    PNG
    media_image2.png
    598
    622
    media_image2.png
    Greyscale

Annotated Fig, 3 of Oh
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohigashi (US-9829257-B2) in view of Zhang (CN-206890865-U) and Kato et al. (US 5975200 A) hereinafter referred to as Kato.
Regarding claim 7, Oohigashi teaches a heat transfer fin comprising:
a fin body (Fig. 9, ref. no. 11) having a plate shape;
a plurality of through-holes (Fig. 9, ref. nos. 13ca and 13cb) formed through
the fin body and spaced apart from each other in a first direction (Fig. 9, ref no. D1), wherein a heat exchange pipe (Fig. 9, ref. nos. 15) is inserted into the plurality of through-holes, and heating water flows along an empty space in the heat exchange pipe (Col. 8, lines 26-30); and
	two outer body portions (Annotated Fig. 9, ref nos. 300) protruding outward
from at least partial areas of opposite ends of the fin body with respect to the first
direction,
	wherein each of the outer body portions includes a plurality of side louvers (Fig. 9, ref. nos. 13b) that are formed through the outer body portion and that extend in
the first direction.
	Oohigashi fails to teach wherein distances from the side louvers to a through-hole most adjacent to the side louvers along the first direction are greater than distances from the side louvers to an outside edge of the outer body portion along the first direction,
	wherein distances from the plurality of side louvers to a through-hole most adjacent to
the plurality of side louvers along the first direction decrease along the second direction.
	Zhang teaches wherein distances from the side louvers to a through-hole most adjacent to the side louvers along the first direction (Fig. 1, see distance from left edge to ref. nos. 3 and 6) are greater than distances from the side louvers to an outside edge of the outer body portion along the first direction (Fig. 1, see distance from ref. nos. 3 and 6 to left-most ref. no. 4).

per Zhang.
Therefore, it would have been obvious to a person skilled in the art at the time the invention
was filed to modify the heat transfer fin of Oohigashi to include the claim limitations in the previous
bullet in view of the teachings of Zhang to have a good heat-absorbing effect (Zhang translation, p. 4,
para. 3).
	Kato teaches wherein a flow direction of combustion gas that is to flow along the fin body is referred to as a second direction (this is just a definition of a term used in the claim; no teaching necessary), and
	wherein distances from the plurality of side louvers (Fig. 2, louvers 26) to a through-hole most adjacent to the plurality of side louvers (tubes 10) along the first direction decrease along the second direction (Figs. 13 and 14, see flow lines and the distance from side louvers get closer the through holes towards the apex of the elliptically shaped through hole). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kato to modify Oohigashi as modified to include the above limitations. Doing so increases heat exchange efficiency over the tubes (Column 3, lines 51-53).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762